Citation Nr: 0524303	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to June 18, 1996, for 
an award of service connection for post-traumatic stress 
disorder (PTSD), based upon alleged clear and unmistakable 
error (CUE) in a January 1982 rating decision.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for PTSD and 
assigned an effective date for service connection of June 18, 
1996.  A notice of disagreement was filed in June 2003 as to 
the effective date assigned alleging clear and unmistakable 
error, a statement of the case was issued in February 2004, 
and a substantive appeal was received in April 2004.  In 
December 2003, the veteran testified at a hearing before the 
RO in Portland, Oregon.



FINDINGS OF FACT

1.  In response to the veteran's initial claim, a January 
1982 RO rating decision denied service connection for PTSD.  
The veteran was notified of this decision and his appellate 
rights in a January 1982 letter and did not submit a notice 
of disagreement within one year of the notice letter.

2.  The January 1982 RO rating decision was consistent with 
and reasonably supported by the evidence then of record, and 
the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.

3.  The veteran filed a claim to reopen the issue of 
entitlement to service connection for PTSD in June 1996; the 
claim was granted in an August 2002 rating decision, and the 
RO assigned an effective date of June 18, 1996, the date of 
receipt of the reopened claim.


CONCLUSIONS OF LAW

1.  The January 1982 RO determination that denied a claim of 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The January 1982 RO rating decision which denied service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 
(2004).

3.  An effective date prior to June 18, 1996, for service 
connection for PTSD is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this case as a matter of law.  The Court has held that the 
VCAA does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply 
to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).



I.  Factual Background

The veteran filed his initial claim of service connection for 
PTSD in August 1981.  The evidence on file at that time 
consisted of the veteran's service medical records and post-
service VA examinations.

Service medical records reflect that in August 1969 the 
veteran reported to sickcall complaining of trouble sleeping 
for the previous two nights, and reported no problems or 
reasons for the difficulty.  A December 1970 clinical record 
reflects a complaint of pain around the hypogastric region 
"off-and-on" for the previous month, which seemed to be 
getting worse.  The veteran also complained of diffuse 
anxiety, occasional insomnia, forgetfulness, and lack of 
concentration.  The examiner noted that the veteran had 
diffuse dull pain as described, to the hypogastric region 
which the examiner opined was a psychosomatic counterpart of 
the diffuse anxiety.  On a Report of Medical Examination 
performed for separation purposes in December 1972, the 
veteran's psychiatric health was clinically evaluated as 
normal.

In August 1981, the veteran filed a claim of service 
connection for PTSD, and referenced treatment for "diffused 
anxiety" during service.

The veteran submitted a statement in support of his claim, 
stating that his main intention in filing his claim for PTSD 
was to obtain an extension on his 10 year time limit to use 
his educational benefits.  He claimed that he had held only 
two jobs since separation, and spent three years on the road 
traveling pursuing anonymity.  He did not seek help because 
of a mistrust for anything or anyone official.  In January 
1978, he sought counseling and treatment and was able to work 
through his anger, fear, paranoia, and mistrust.  The veteran 
stated that he essentially blamed the government for any loss 
of income or an inability to pursue a normal life, due to the 
failure of the government to provide re-socialization 
counseling or rehabilitation after military service, and 
consequently was requesting an extension of the 10 year time 
limit for using his education benefits.

In September 1981, the veteran underwent a social survey with 
a social worker at the VAMC Portland.  The veteran provided 
background information to include serving as a gunner on a 
ship in the Navy.  He was transferred to Vietnam and served 4 
months hauling ammunition up rivers and canals.  Initially 
after separating from service, he was ashamed to wear his 
uniform.  He spent 5 months at Bremerton Naval Hospital and 
developed a drinking problem.  Once he was discharged from 
the hospital, he stopped drinking and worked for two years.  
He enrolled in school for a winter quarter in 1974 to 1975, 
however, dropped out after 3 months.  Subsequently, he 
traveled, did not live anywhere, and attempted to remain 
anonymous.  He was paranoid about the government having 
control over his life.  He had some short term jobs and moved 
to Portland in 1979.  At the time of the consultation, the 
veteran decided that he wanted to work with "healing" and 
had enrolled in registered nurse training program at a 
community college.  His goal was to get into some aspect of 
Public Health work or preventive Health Education.  The 
veteran claimed that his failure to establish and work toward 
goals in the previous 10 years was as a direct result of his 
fear of attachment to anything in this world, and lack of 
faith in the future which he relates to prolonged living on a 
day to day survival basis.  The examiner opined that the 
veteran was appropriate, related easily, and was honest about 
himself.  The examiner opined that the veteran's pattern of 
escape for a number of years is well documented by others.  
This struggle seems to have been related to mistrust of the 
government and fear of involvement.  The examiner opined that 
the veteran was not in need of psychiatric treatment.

In December 1981, the veteran underwent a VA psychiatric 
examination.  The examiner acknowledged the social survey 
which reflected the veteran's history of dropping out of 
society and leading an anonymous existence on the road.  The 
examiner noted that based on the history as depicted in the 
veteran's own statements and the social summary, it appeared 
that his nomadic and isolated existence had gradually been 
transitioning to a current situation where he had established 
some educational and economic goals.  The veteran stated that 
he was instructed to apply for PTSD as a means of qualifying 
for an extension of his GI bill beyond the 10 year limit.  

The veteran described initially serving on an ammunition ship 
during service, and sought a transfer because of personality 
conflicts with other soldiers.  During his time in Vietnam, 
he did not participate in any combat, and noted the lack of 
training and preparation prior to being sent to Vietnam.  The 
veteran was asked to describe how his Vietnam experience 
damaged him and he discussed his disillusionment with 
American society for going to Vietnam.  He viewed his service 
in Vietnam as a "sham" which he believed reflected the 
senselessness of the government's operation.  When asked to 
account for his non-productive behavior for the previous 8 
years, he described it in terms of a philosophical dilemma 
and his anger at society.  The veteran claimed that he 
suffered from PTSD on the basis of a list of symptoms such as 
trouble establishing intimacy.  He reported a drinking 
problem on an intermittent basis.  

Upon performance of a mental status examination, the examiner 
opined that the veteran's chronical profile did not fit the 
criteria for PTSD.  The veteran's disillusionment with 
society does not fully explain the anger that he carries with 
him as well as his need to avoid intimacy.  The examiner 
suspected developmental issues not related to military 
experience were feeding into the situation, and the veteran 
was attempting to externalize the problem by assigning it to 
the military and blaming society duplicity.  The examiner 
suspected that the veteran had a difficult time aboard the 
ship as a result of emotional problems.  He sought treatment 
on one occasion for nervous anxiety.  The examiner stated 
that he would imagine that the veteran may have been 
experiencing some disturbing symptoms on board ship and saw a 
change in situation as a solution to these symptoms.  The 
examiner stated that this was only conjecture and could not 
be documented.  The examiner stated that it was not difficult 
to understand that the veteran's emotional problems had 
interfered with his capacity to utilize GI benefits in the 
past.  It appeared that the veteran's current educational 
goals were sound, and he appeared to be serious about 
pursuing them.  The diagnosis was personality type, 
unspecified type.

Upon consideration of this evidence, the RO in a January 1982 
rating decision, concluded that as service medical records 
contained no evidence of psychosis or neurosis, and on the 
basis that a post-service VA medical examination diagnosed a 
personality disorder, not PTSD, service connection was 
denied.  The veteran was notified of this decision and his 
appellate rights in a January 1982 RO letter and did not 
submit a notice of disagreement within one year of the notice 
letter.

In June 1996, the veteran filed an application to reopen his 
claim of service connection for PTSD.  Additional records 
were submitted to include VA treatment records.  Initially, 
the veteran's claim was denied in October 1996, and the 
veteran perfected an appeal.  In September 2001, the veteran 
was afforded a VA examination in which a diagnosis of PTSD 
was rendered based on verifiable stressors.  Upon the 
veteran's descriptions of verified stressors, the examiner 
opined that the veteran's in-service military record seemed 
to verify his subjective reports of subjective distress.  The 
examiner specifically noted the complaints of anxiety in 
December 1970, and complaints of insomnia in August 1969.  
The examiner stated that the veteran reported symptoms of 
PTSD that could be credibly related to the verified 
stressors.  He clearly described intense fear and 
helplessness in response to ongoing threat of injury in his 
handling of ordinance.  Prior to certification of the 
veteran's appeal to the Board, an August 2002 rating decision 
granted service connection and assigned a 100 percent 
disability rating effective June 18, 1996, the date of the 
veteran's application to reopen his claim.

At a December 2003 RO hearing, the veteran claimed that prior 
to issuance of the January 1982 rating decision, his service 
medical records were not reviewed closely enough, and he 
exhibited PTSD symptomatology.  In a May 2005 informal 
hearing presentation, the veteran's representative claimed 
that the diagnosis rendered in December 1981 by the VA 
examiner was mistaken, as the examiner failed to consider the 
veteran's service medical records which disclosed signs and 
symptoms of PTSD.  

II.  Laws and Regulations

The general rule is that the effective date of an award of 
compensation or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
specific rule, regarding service connection claims which are 
reopened and allowed after a previous final denial, is the 
same:  The effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(q), (r).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14.

The relevant laws and regulations in effect in January 1982 
with respect to awards of service connection were essentially 
unchanged from those in effect at present.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Prior to the promulgation of 38 C.F.R. § 
3.304(f) in 1993, however, entitlement to service connection 
for PTSD was determined by applying the provisions of the VA 
Adjudication Procedure Manual M21-1 (Manual M21-1), which 
required essentially the same elements as those included in 
the 1993 version of 38 C.F.R. § 3.304(f).  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997), citing Manual M21-1, 
Subchapter XII, paragraph 50.45 (Jan. 25, 1989).  Service 
connection for PTSD required a diagnosis, supportive evidence 
that the stressor occurred, and a "link between current 
symptoms and inservice stressful event(s)."

III.  Analysis

The veteran did not submit a notice of disagreement within 
one year of notice of the January 1982 RO rating decision 
denying service connection for PTSD.  Accordingly, this 
decision is final.  38 U.S.C.A. § 7105.  The veteran argues 
that the initial January 1982 rating decision was clearly and 
unmistakably erroneous in failing to award service connection 
for PTSD attributable to service.  In reviewing all of the 
evidence on file, the Board can find no clear and 
unmistakable error of fact or of law in the RO's initial 
January 1982 rating decision.  

The evidence before the RO in January 1982 was duly 
considered and discussed in the rating decision.  The 
evidence which was on file and considered at the time 
included the service medical records, including a December 
1970 clinical report which noted complaints of anxiety.  On 
separation, the veteran's psychiatric health was clinically 
evaluated as normal.  Pursuant to his claim of service 
connection for PTSD, the veteran underwent a VA psychiatric 
examination in December 1981.  The examiner specifically 
acknowledged the complaints in service of anxiety, however, 
based on the mental status examination, a personality 
disorder was diagnosed.  The examiner opined that the 
veteran's profile did not meet the criteria for PTSD.  Based 
on a review of the record, to include this examination, the 
RO denied service connection.

The veteran argues that the December 1981 VA examiner failed 
to properly consider his service medical records, and the 
diagnosis rendered was mistaken as the signs and symptoms of 
PTSD in the service medical records were not considered.  The 
RO's reliance upon the December 1981 VA examination report in 
denying service connection constituted CUE.  

The veteran underwent a VA examination in September 2001, and 
a diagnosis of PTSD was rendered.  At the time of the 
December 1981 VA examination, the service medical records 
were of record, however, the claimed stressors and incidents 
in service described by the veteran at the September 2001 VA 
examination which resulted in a diagnosis of PTSD were not 
before the December 1981 VA examiner, or the adjudicators in 
January 1982.  In any event, errors by doctors cannot 
constitute administrative error during the adjudication 
process which would require the prior decision to be reversed 
or amended.  38 C.F.R. § 3.105(b) (previous determinations 
which contain clear and unmistakable error will be reversed 
or amended).  As noted, a CUE claim must be based on the 
evidence in the record when the prior decision was rendered.  
Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  
The adjudication in January 1982 was correct given the state 
of the evidence at that time.  The RO's January 1982 rating 
decision was factually supportable by the record at that 
time, and both the positive and negative evidence of record 
were acknowledged.  No diagnosis of PTSD had been rendered at 
that time, even acknowledging the complaints of anxiety in 
service.  The RO, in relying on this VA opinion, did not 
overlook the evidence then of record.  Judgments as to the 
credibility and probative value of individual items of 
evidence are inherent in the function of VA adjudicators.  A 
disagreement with how a prior adjudication evaluated the 
facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995); Russell, supra.  

Further, to the extent that the veteran alleges that VA 
violated its duty to assist by not ordering a new 
examination, failure to fulfill the duty to assist cannot be 
CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  A Federal 
Circuit decision held that a failure to give a veteran a 
proper medical examination did not constitute a grave 
procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001).  Even if the error were not "grave and procedural," 
the deficiencies in the examination only leave an incomplete 
record rather than an incorrect one and are thus not CUE.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, even 
were another medical examination to have been given, it is 
not certain that this evidence would have clearly and 
undebatably changed the outcome.  See Damrel, supra; Hazan v. 
Gober, 10 Vet. App. 511, 522-23 (1997).

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the January 1982 rating decision 
and that the statutory and regulatory provisions extant at 
the time were correctly applied.  The Board finds that there 
was no error which was undebatable and of the sort which, had 
it not been made would have manifestly changed the outcome at 
the time it was made.  

Although the veteran may have suffered from a psychiatric 
disorder since his military service, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of any claim which was previously and finally 
denied. See Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  The veteran did 
not submit a claim to reopen at any time between the last 
denial in January 1982 and his claim received on June 18, 
1996.  Both the general rule and the specific rule regarding 
service connection claims which are reopened and allowed 
after a previous final denial are the same; the effective 
date will be the date of receipt of the claim or the date 
entitlement arose, which is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The date of receipt of the June 18, 1996, 
claim to reopen is by law the earliest possible effective 
date for the award of service connection for PTSD based upon 
the facts presented in this case.  Absent a showing of CUE in 
the January 1982 RO rating decision, an earlier effective for 
the award of service connection for PTSD is not warranted.




ORDER

The January 1982 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
PTSD.  Accordingly, the appeal for entitlement to an 
effective date prior to June 18, 1996, for an award of 
service connection for a PTSD, based upon alleged clear and 
unmistakable error (CUE) in the January 1982 rating decision 
is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


